Citation Nr: 1610723	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  15-44 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction.

(The issues of entitlement to a rating in excess of 10 percent for a right knee disability, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate, for the period prior to April 24, 2008; entitlement to a rating in excess of 10 percent for a right knee disability, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate, for the period since June 1, 2008; entitlement to a rating in excess of 10 percent for a left knee disability, to include whether the severance of a separate 20 percent rating for chondromalacia of the left knee with degenerative joint disease was appropriate; entitlement to an initial rating in excess of 20 percent for a low back disability, for the periods prior to January 22, 2009, from May 1, 2009 to July 15, 2013, from October 1, 2013 to February 10, 2014, and since September 1, 2014; entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are being addressed in a separate decision.) 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976. 

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision. 

The Veteran testified at a video conference hearing before the Board in September 2015 regarding service connection for erectile dysfunction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his erectile dysfunction was caused or aggravated by the medications used to treat his service connected lumbar spine and bilateral knee disabilities or in the alternative, was caused or aggravated by the surgical procedures he has undergone for his lumbar spine disability.

VA treatment reports show treatment for erectile dysfunction.  The Veteran has undergone a lumbar laminectomy and a lumbar fusion for his service connected lumbar spine disability.  Additionally, the Veteran is prescribed various medications for his service connected lumbar spine and bilateral knee disabilities including Tramadol, Cyclobenzaprine, Tizanidine, Ibuprofen, and Oxycodone.  He has also undergone epidural spinal injections.  

A medical opinion is needed to resolve this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion that addresses the following questions (if an opinion cannot be reached without a physical examination, one should be scheduled):

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by the medications used to treat his lumbar spine and bilateral knee disabilities.  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (made permanently worse) by the medications used to treat his lumbar spine and bilateral knee disabilities.  Why or why not? 

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by the surgical procedures he has undergone for his lumbar spine disability.  Why or why not? 

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (made permanently worse) by the surgical procedures he has undergone for his knee disability.  Why or why not? 

NOTE:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


